Citation Nr: 0011236	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-32 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a cyst on the right 
arm.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1967 
to December 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which among other actions, denied the veteran's 
claims seeking entitlement to service connection for a low 
back condition as well as for a cyst on the right arm.  The 
veteran's claims were thereafter transferred to the RO in 
Columbia, South Carolina.  

The veteran's claim was initially before the Board in March 
1999, at which time it was remanded for additional 
development.  

It was noted in the Board's March 1999 remand that the 
veteran had asserted that he wished to reopen his claim for 
entitlement to service connection for a cardiovascular 
disability.  This matter is again referred to the RO for 
appropriate development.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's claims for service connection for a low back 
disability, and a cyst on the right arm, were initially 
before the Board in March 1999, at which time they were 
remanded for a VA examination to determine if the veteran had 
a scar on the right elbow, as well as to determine the nature 
and etiology of all low back disorders.  The veteran's claims 
must be remanded for another VA examination because the 
examination report from July 1999 (and addendum from August 
1999) does not answer the questions posed in the March 1999 
remand.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the veteran's claim for a cyst on the right arm, 
the examiner was asked whether the veteran had any scars on 
his right arm (specifically his right elbow), and whether any 
such scars were residuals from an excision of a cyst on the 
right elbow that the veteran underwent in September 1967.  
The examiner only stated that the veteran had a scar on the 
right arm near the lateral epicondyle of the right arm, and 
did not answer whether such scar was a residual from an 
excision of a cyst on the right elbow from September 1967.  

Regarding the veteran's claim for service connection for a 
low back disability, the examiner was asked to provide 
diagnoses of all low back disorders, identify which disorders 
were congenital or developmental defects, and to state a time 
of onset for all disorders which were not congenital or 
developmental.  The examiner provided an impression of L4 
radiculopathy, and stated that the etiology of the 
radiculopathy could not be elucidated by physical 
examination, but was most likely secondary to a herniated 
nucleus pulposus (it is also noted that an x-ray report from 
July 1999 noted that there was a spina bifida occulta at the 
L5 level).  It is not clear from the examiner's answer 
whether the L4 radiculopathy is the result of a congenital 
disorder or not.  Also, if the examiner is saying that the L4 
radiculopathy is not congenital, the examiner did not provide 
a time of onset of the disorder as requested in the March 
1999 remand.  Also, the examiner did not comment on the spina 
bifida occulta noted in the July 1999 x-ray report. 

Therefore, under Stegall v. West, before a decision is made 
as to whether the veteran's claims of entitlement to service 
connection for a low back disability and a cyst on the right 
arm are well-grounded, the veteran's claims must be remanded 
for another VA examination which answers all questions posed 
by this remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be scheduled for a 
VA examination.  The claims folder, to 
include all evidence added to the record 
in accordance with paragraph 1 above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should determine the nature and likely 
etiology of any back disorders found.  
The examiner should also determine the 
nature and etiology of all scars on the 
right elbow that might be present.  The 
examination report should include 
responses to the following medical 
questions regarding the veteran's low 
back:

a.  Provide diagnoses of all current 
low back disorders, to include a 
discussion as to whether the veteran 
has spina bifida occulta.

b.  Of the back disorders identified 
in (a), identify all disorders which 
are congenital or developmental 
defects.

c.  For all the congenital or 
developmental defects identified in 
(b), were they subject to a 
superimposed disease or injury in 
service?

d.  For all disorders identified in 
(c) which are not congenital or 
developmental, state as precisely as 
possible the time of onset of such 
disorders.

e.  For any disorders which are not 
congenital or developmental but 
which had their onset prior to 
service, was there an increase in 
severity of the specific disorder 
beyond the natural progression of 
the disease?

The examination report should include 
responses to the following medical 
questions regarding the veteran's right 
arm:

a.  Does the veteran have any scars 
on his right arm, specifically on 
his right elbow? 

b.  Are any scars identified in (a) 
the residuals from an excision of a 
cyst on the right elbow that the 
veteran underwent in September 1967?

c.  Do any scars identified in (a) 
affect the function of the right 
elbow, and if so, how?

d.  Are any such identified scars 
tender and painful on objective 
demonstration?

e.  Are any such identified scars 
poorly nourished with repeated 
ulceration?

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of entitlement 
to service connection for residuals from 
an excision of a cyst on the right arm as 
well as for entitlement to service 
connection for a low back disability.  In 
the event that the claims on appeal are 
not resolved to the satisfaction of the 
veteran, he should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The appellant 
need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





